IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1196-02


LAURIN STUART LANEY, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS  COUNTY



 Johnson, J., filed a concurring opinion.

C O N C U R R I N G   O P I N I O N


 I concur in the judgment of the Court. The court of appeals' opinion did not mention that the record
shows that the officers knew before they arrested appellant that the two boys were the sons of appellant's
girlfriend.  There is no indication that officers made any attempt to contact the mother before entering
appellant's home to retrieve the second boy.  This makes the legality of the first entry a much closer case.
	We do not know whether the boys' mother knew of appellant's prior convictions.  We do know
that the boys were not at their own home and it was after midnight.  The officers faced a situation in which,
through ignorance of appellant's prior sexual offenses or disregard of the dangers posed by a sexual
predator, the boys' mother allowed them to be alone with appellant.  It was not unreasonable for the
officers to believe that it was important to retrieve the second boy from appellant's home.
	I am troubled, however, by the second warrantless and unconsented-to entry.  Whether the officers
touched anything during the entry is not the issue.  The boys were safe, and no other emergency existed. 
There was no legal justification for the second entry.  The opinion of the Court should not be read to
condone such improper entries and searches.
									Johnson, J.

Filed:  October 8, 2003
En banc
Publish